DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2020/0376972) and Goei (2017/0282736).
Claim 1: Martin teaches a method of managing power for recharging electric vehicles, the method comprises the steps of: (A) providing a plurality of user accounts managed by at least one remote 5server, wherein each user account is associated with a corresponding user personal computing (PC) device (Par.71 and 85), and wherein a minimum threshold of available power (minimum tolerable SOC) is stored on the remote 
Martin does not explicitly teach30 metering an amount of exchanged power between the arbitrary user account and the best-match station with the remote server.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Goei in the system of Martin to have had determined the amount to be collected as payment from a user account (Par.30).
Claim 3: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin teaches the steps of: providing each mobile computerized recharging station with a wireless 15broadband radio transceiver (Par.70); and, communicably coupling the wireless broadband radio transceiver of each mobile computerized recharging station with the remote server (Par.70 and 84).  
Claim 4: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin teaches each mobile computerized recharging station is housed within a transportable enclosure, and wherein the transportable enclosure is sized to fit inside a cargo van and/or is sized to fit inside a tractor trailer (Par.39) (Fig.3).  
Claim 6: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin does not explicitly teach the steps of: 30providing each mobile computerized recharging station with an onboard charger, wherein the power storage system is electrically connected to the 14onboard charger, and wherein the onboard charger for at least one specific station is electrically coupled to an external power grid, and wherein the specific station is from the plurality of mobile computerized recharging stations; retrieving an amount of replenishing power in a single-phase alternating 5current (AC) form from the external power grid with the onboard charger of the specific station; 
Goei teaches providing each mobile computerized recharging station (912) with an onboard charger, wherein a power storage system (bank of batteries) is electrically connected to the 14onboard charger, and wherein the onboard charger for at least one specific station is electrically coupled to an external power grid, and wherein the specific station is from the plurality of mobile computerized recharging stations (912) (Par.42); retrieving an amount of replenishing power in a single-phase alternating 5current (AC) form from the external power grid with the onboard charger of the specific station (912) (Par.42); converting the amount of replenishing power from the single-phase AC form to a direct current (DC) form with the onboard charger of the specific station (912) (Par.42); and, 10storing the amount of replenishing power in the DC form with the power storage system (bank of batteries) of the specific station (912) (Par.42).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Goei in the system of Martin to have had charged the storage system in order to provide the stored power away from the grid (Par.42) without the need of exchanging depleted storage systems.
Claim 7: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin teaches the steps of: 15providing each mobile computerized recharging station with a solar energy device (Par.53 and 65).

Goei teaches a solar energy device (solar panel) is electrically connected to a power storage system (bank of batteries) (Par.42); continuously capturing a quantity of solar energy with the solar energy device (solar panel) (Par.42); and storing the quantity of solar energy with the power storage system (bank of batteries) (Par.42).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Goei in the system of Martin to have had allowed the recharging station to operate indefinitely away from a power grid (Par.42).
Claim 12: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin teaches teaches the steps of: executing a plurality of iterations for steps (C) through (G), wherein the remote server tracks power demand data for each mobile computerized recharging station through the plurality of iterations (Par.104); 15comparing the power demand data for each mobile computerized recharging station amongst each other with the remote server in order to identify at least one high-demand station and at least one low-demand station, wherein the high-demand station and the low-demand station are from the plurality of mobile computerized recharging stations (Par.104); and,  20physically moving the low-demand station within a proximal location radius of the high-demand station, wherein the proximal location radius of the high-demand station is 
Martin does not explicitly teach30 metering an amount of exchanged power between the arbitrary user account and the best-match station with the remote server.
Goei discloses metering an amount of exchanged power (amount of electricity consumed) between an arbitrary user account and a best-match station (206) with a remote server (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Goei in the system of Martin to have had determined the amount to be collected as payment from a user account (Par.30).
Claim 13: Martin and Goei teach the limitations of claim 12 as disclosed above. Martin teaches the low-demand station is physically moved within the proximal location radius of the high-demand station by a user-driven vehicle (Par.39 and 104).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2020/0376972) and Goei (2017/0282736) as applied to claim 1 above, and further in view of Pellegrino et al. (2003/0120442).
Claim 2: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin does not explicitly teach the steps of: providing at least one vehicle registration for each user account;  5providing each mobile computerized recharging station with a scanning device; retrieving an identification reading from the scanning device of the best- match station before step (H); and, executing step (H), if the identification reading matches the vehicle 10registration of the arbitrary account.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Pellegrino in the system of Martin to have had verified a vehicle and account status before authorizing charging (Par.29).
The combination of Martin and Pellegrino do not explicitly teach30 metering an amount of exchanged power between the arbitrary user account and the best-match station with the remote server.
Goei discloses metering an amount of exchanged power (amount of electricity consumed) between an arbitrary user account and a best-match station (206) with a remote server (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Goei in the combination of Martin and Pellegrino to have had determined the amount to be collected as payment from a user account (Par.30).

Claims 5 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2020/0376972) and Goei (2017/0282736) as applied to claim 1 above, and further in view of Prosser (2012/0303397).
Claim 5: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin does not explicitly teach the power storage system is a modular lithium-ion based battery system.  
Prosser discloses a power storage system (1406) of a mobile computerized recharging station (1400) being a modular lithium-ion based battery system (Par.171).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Martin to have had provided adequate electrical requirements to a recharging vehicle (Par.171).
Claim 11: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin does not explicitly teach the steps of: providing each mobile computerized recharging station with a converter, wherein the converter is electrically connected to the power storage system;  16retrieving an amount of output power at a higher DC voltage from the power storage system of the best-match station with the converter of the best- match station; converting the amount of output power from the higher DC voltage into a 5lower DC voltage with the converter of the best-match station; and, sending the amount of output power at the lower DC voltage from the converter of the best-match station to an off-grid device during step (H), wherein the off-grid device is associated to the arbitrary account.  
Prosser teaches providing a mobile computerized recharging station (1422) with a converter (1412), wherein the converter (1412) is electrically connected to a power 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Martin to have had provided a suitable voltage from the power storage system (Par.174).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2020/0376972) and Goei (2017/0282736) as applied to claim 7 above, and further in view of Anderson (2011/0241604).
Claim 8: Martin and Goei teach the limitations of claim 7 as disclosed above. Martin does not explicitly teach the solar energy device is a solar sail, wherein the solar sail is expanded across a roof of each mobile computerized recharging 25station.  
Haynes teaches a solar energy device being a solar sail (80A) (Figs.25A-25B), wherein the solar sail (80A) is expanded across a roof (Par.51).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Anderson in the system of Martin to have had placed the solar energy device in a position in which maximum exposure to the sun is enabled (Par.11).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2020/0376972) and Goei (2017/0282736) as applied to claim 1 above, and further in view of Sherry (10,389,121).
Claim 9: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin does not explicitly teach the steps of: providing each mobile computerized recharging station with an inverter, 30wherein the inverter is electrically connected to the power storage system, and wherein the inverter of at least one specific station is electrically coupled to an 15external power grid, and wherein the specific station is from the plurality of mobile computerized recharging stations; retrieving an amount of output power in a DC form from the power storage system of the specific station with the inverter of the specific station;  5converting the amount of output power from the DC form into a three- phase AC form with the inverter of the specific station; sending the amount of output power in the three-phase AC form from the inverter of the specific station to the external power grid; and, managing a financial transaction between the external power grid and the 10remote server, wherein the financial transaction is a compensation for selling the amount of output power back to external power grid.  
Sherry teaches providing a mobile computerized recharging station (10) with an inverter (59), 30wherein the inverter (59) is electrically connected to a power storage system (52), and wherein the inverter (59) of at least one specific station (10) is electrically coupled to an 15external power grid (58) (Fig.2A); retrieving an amount of output power in a DC form from the power storage system (52) of the specific station with the inverter (59) of the specific station (Col.11, Lines 45-47); 5converting the amount of output power from the DC form into a three- phase AC form with the inverter (59) of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sherry in the system of Martin to have had obtain a credit on a user account by providing excess AC power to a grid (Col.11, Lines 41-43).
Claim 10: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin does not explicitly teach the steps of: 15providing each mobile computerized recharging station with an inverter, wherein the inverter is electrically connected to the power storage system; retrieving an amount of output power in a DC form from the power storage system of the best-match station with the inverter of the best-match station;  20converting the amount of output power from the DC form into a three- phase AC form with the inverter of the best-match station; and, sending the amount of output power in the three-phase AC form from the inverter of the best-match station to an off-grid device during step (H), wherein the off-grid device is associated to the arbitrary account.  
Sherry teaches providing a mobile computerized recharging station (10) with an inverter (60), wherein the inverter (60) is electrically connected to a power storage system (52) (Fig.2A); retrieving an amount of output power in a DC form from the power 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sherry in the system of Martin to have had provided power to devices requiring AC power (Col.5, Lines 32-34) from the recharging station while charging the vehicle.

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2020/0376972) and Goei (2017/0282736) as applied to claim 1 above, and further in view of Iwamura et al. (2015/0298565).
Claim 14: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin teaches the steps of: 17providing at least one administrator account (supervisory matching system) managed by the remote server, wherein the administrator account is associated with an administrator PC device (Par.71) (Fig.4); executing a plurality of iterations for steps (C) through (G), wherein the 5remote server tracks power demand data for each mobile computerized recharging station through the plurality of iterations (Par.104); prompting the administrator account to select a new location for at least 10one specific station with the administrator PC device, wherein the specific station is from the plurality of mobile computerized recharging stations (Par.104); and, physically moving the specific station to the new location, if the new location for the specific station is selected by the administrator account (Par.39 and 104).  

Goei discloses metering an amount of exchanged power (amount of electricity consumed) between an arbitrary user account and a best-match station (206) with a remote server (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Goei in the system of Martin to have had determined the amount to be collected as payment from a user account (Par.30).
Furthermore, Martin does not explicitly teach displaying the power demand data for each mobile computerized recharging station through the administrator PC device.
Iwamura teaches displaying a power demand data for each of plurality of power sources (Par.339) through an administrator PC device (Par.343) (Fig.18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Iwamura in the system of Martin to have had easily checked a power demand from a displayed content (Par.343).
Claim 15: Martin, Goei and Iwamura teach the limitations of claim 14 as disclosed above. Martin teaches a specific station is physically moved to a new location by a user-driven vehicle (Par.39 and 104).  
Claim 18: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin teaches the steps of: providing at least one administrator account (supervisory matching system) managed by the remote server, wherein the administrator account is associated with an administrator PC device (Par.71) (Fig.4); executing a plurality of iterations for steps (C) through (G) (Par.104), wherein the 15remote server tracks power 
Martin does not explicitly teach30 metering an amount of exchanged power between the arbitrary user account and the best-match station with the remote server.
Goei discloses metering an amount of exchanged power (amount of electricity consumed) between an arbitrary user account and a best-match station (206) with a remote server (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Goei in the system of Martin to have had determined the amount to be collected as payment from a user account (Par.30).
Furthermore, Martin does not explicitly teach compiling the station location, the power demand data, the revenue generation data, and the solar-energy generation data for each mobile 20computerized recharging station into a graphical summarization interface with the remote server; prompting the administrator account to view the graphical summarization interface with the administrator PC device; and, displaying the graphical summarization interface with the administrator 25PC device, if the graphical summarization interface is selected to be viewed by the administrator account.
Iwamura teaches displaying a power demand data for each of plurality of power sources (Par.339) through an administrator PC device (Par.343) (Fig.18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Iwamura in the system of Martin to have had easily checked a power demand from a displayed content (Par.343).
.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2020/0376972) and Goei (2017/0282736) as applied to claim 1 above, and further in view of Gaither (2019/0248243).
Claims 16-17: Martin and Goei teach the limitations of claim 1 as disclosed above. Martin teaches the steps of: receiving location-based weather data with the remote server (Par.14, Weather forecast); tracking a solar-energy generation rate for each mobile computerized recharging station (mobile chargers) with the remote server (Par.14); comparing the solar-energy generation rate for each mobile computerized 25recharging station amongst each other with the remote server in order to identify at least one specific station with a low solar-energy generation rate, wherein the specific station is from the plurality of mobile computerized recharging stations (Par.14 and 58, The harvestable energy is obtained for each of the plurality of available mobile chargers; and is used to compare the available mobile chargers.); a specific station is physically moved to a new location by a user-driven vehicle (Par.39 and 104).  
Martin does not explicitly teach comparing the location-based weather data to the station location of at least one specific station with the remote server in order to identify 
Gaither teaches comparing location-based weather data to a device location of at least one specific device (10) with a remote server (Par.112) in order to identify an ideal 30location for generating solar energy with the specific device (10) (Par.66); and, 18physically moving the specific device (10) to the ideal location for generating solar energy (Par.66).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gaither in the system of Martin to have had relocated to a location with optimal solar exposure (Par.66 and 101).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merritt (2019/0351773) discloses a vehicle charging station (10) comprising a solar sail (15) (Par.17) (Fig.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 28, 2021